

NEITHER THIS WARRANT NOR THE SECURITIES ISSUABLE HEREUNDER HAVE BEEN REGISTERED
WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY
STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED
OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION
OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE
REASONABLY ACCEPTABLE TO THE COMPANY. THESE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR
OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS
DEFINED IN RULE 501(A) UNDER THE SECURITIES ACT.






eMagin Corporation


Warrant




Warrant No.
____                                                                                                                                                                                                                              
Original Issue Date: October 20, 2005


eMagin Corporation, a Delaware corporation (the “Company”), hereby certifies
that, for value received, [__________] or its registered assigns (the “Holder”),
is entitled to purchase from the Company up to a total of [________]1  shares of
Common Stock (each such share, a “Warrant Share” and all such shares, the
“Warrant Shares”), at any time and from time to time from and after  May 20,
2006 and through and including October 20, 2010 (the “Expiration Date”), and
subject to the following terms and conditions:
 
1. Definitions. As used in this Warrant, the following terms shall have the
respective definitions set forth in this Section 1. Capitalized terms that are
used but not defined in this Warrant that are defined in the Securities Purchase
Agreement (as defined below) shall have the respective definitions set forth in
the Securities Purchase Agreement.


“Business Day” means any day except Saturday, Sunday and any day that is a
federal legal holiday in the United States or a day on which banking
institutions in the State of New York are authorized or required by law or other
government action to close.
 
 
 

--------------------------------------------------------------------------------

1 A number of shares as equals 60% of the Shares issuable to such investor on
the Closing Date under the Securities Purchase Agreement.

1

--------------------------------------------------------------------------------


“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any securities into which such common stock may hereafter be
reclassified.


“Exercise Price” means $ 1.00, subject to adjustment in accordance with Section
9.


“Fundamental Transaction” means any of the following: (1) the Company effects
any merger or consolidation of the Company with or into another Person, (2) the
Company effects any sale of all or substantially all of its assets in one or a
series of related transactions, (3) any tender offer or exchange offer (whether
by the Company or another Person) is completed pursuant to which holders of
Common Stock are permitted to tender or exchange their shares for other
securities, cash or property, or (4) the Company effects any reclassification of
the Common Stock or any compulsory share exchange pursuant to which the Common
Stock is effectively converted into or exchanged for other securities, cash or
property.


“Original Issue Date” means the Original Issue Date first set forth on the first
page of this Warrant.


“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.


“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.


“Securities Purchase Agreement” means the Securities Purchase Agreement, dated
October  20, 2005, to which the Company and the original holder of the Warrant
are parties.


“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market, or (ii) if the Common Stock is not quoted or listed on any Trading
Market, a day on which the Common Stock is quoted in the over-the-counter
market; provided, that in the event that the Common Stock is not listed or
quoted as set forth in (i) and (ii) hereof, then Trading Day shall mean a
Business Day.


“Trading Market” means the national stock exchange, the Nasdaq National Market,
the Nasdaq SmallCap Market or the OTC Bulletin Board on which the Common Stock
is listed or quoted for trading on the date in question.


2. Registration of Warrant. The Company shall register this Warrant upon records
to be maintained by the Company for that purpose (the “Warrant Register”), in
the name of the record Holder hereof from time to time. The Company may deem and
treat the registered Holder of this Warrant as the absolute owner hereof for the
purpose of any exercise hereof or any distribution to the Holder, and for all
other purposes, absent actual notice to the contrary.


3. Registration of Transfers. The Company shall register the transfer of any
portion of this Warrant in the Warrant Register, upon surrender of this Warrant,
with the Form of Assignment attached hereto duly completed and signed, to the
Company at its address specified herein. Upon any such registration or transfer,
a new Warrant to purchase Common Stock, in substantially the form of this
Warrant (any such new Warrant, a “New Warrant”), evidencing the portion of this
Warrant so transferred shall be issued to the transferee and a New Warrant
evidencing the remaining portion of this Warrant not so transferred, if any,
shall be issued to the transferring Holder. The acceptance of the New Warrant by
the transferee thereof shall be deemed the acceptance by such transferee of all
of the rights and obligations of a holder of a Warrant. The rights of the
original Holder under the Registration Rights Agreement shall be transferred
with such transfer of Warrant.
 

 
2

--------------------------------------------------------------------------------


4. Exercise and Duration of Warrants. This Warrant shall be exercisable by the
registered Holder at any time and from time to time as to two-thirds of the
number of shares for which this Warrant is exercisable on or after May 20, 2006
through and including the Expiration Date; and, as to the remaining one-third of
the number of shares for which this Warrant is exercisable, at any time after
March 31, 2007 through and including the Expiration Date, provided, however,
that (i) if the Company’s Form 10-K or 10-KSB Annual Report for the fiscal year
ended December 31, 2006 shows that the Company had Total Revenue, Net (as such
line item is listed in such Annual Report) of more than $20,000,000 for the
fiscal year ended December 31, 2006, or (ii) if the Holder has sold more than
25% of the Shares (expressly not including Warrant Shares) purchased pursuant to
the Securities Purchase Agreement prior to December 31, 2006, then the remaining
one-third of such Warrant shall not be exercisable and shall be deemed
cancelled. At 6:30 p.m., New York City time on the Expiration Date, the portion
of this Warrant not exercised prior thereto shall be and become void and of no
value. The Company may not call or redeem any portion of this Warrant without
the prior written consent of the Holder.
 
5. Delivery of Warrant Shares.
 
(a) To effect exercises hereunder, the Holder shall not be required to
physically surrender this Warrant unless the aggregate Warrant Shares
represented by this Warrant is being exercised. Upon delivery of the Exercise
Notice (in the form attached hereto) to the Company (with the attached Warrant
Shares Exercise Log) at its address for notice set forth herein and upon payment
of the Exercise Price multiplied by the number of Warrant Shares that the Holder
intends to purchase hereunder, the Company shall promptly (but in no event later
than three Trading Days after the Date of Exercise (as defined herein)) issue
and deliver to the Holder, a certificate for the Warrant Shares issuable upon
such exercise. A “Date of Exercise” means the date on which the Holder shall
have delivered to the Company: (i) the Exercise Notice (with the Warrant Shares
Exercise Log attached to it), appropriately completed and duly signed and (ii)
if such Holder is not utilizing the cashless exercise provisions set forth in
this Warrant, payment of the Exercise Price for the number of Warrant Shares so
indicated by the Holder to be purchased.


(b) If by the third Trading Day after a Date of Exercise the Company fails to
deliver the required number of Warrant Shares in the manner required pursuant to
Section 5a, then the Holder will have the right to rescind such exercise.
 

 
3

--------------------------------------------------------------------------------


 
(c) If by the third Trading Day after a Date of Exercise the Company fails to
deliver the required number of Warrant Shares in the manner required pursuant to
Section 5a, and if after such third Trading Day and prior to the receipt of such
Warrant Shares, the Holder purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Holder of the Warrant Shares which the Holder anticipated receiving upon such
exercise (a “Buy-In”), then the Company shall (i) pay in cash to the Holder the
amount by which (A) the Holder’s total purchase price (including brokerage
commissions, if any) for the shares of Common Stock so purchased exceeds (B) the
amount obtained by multiplying (1) the number of Warrant Shares that the Company
was required to deliver to the Holder in connection with the exercise at issue
by (2) the closing bid price of the Common Stock on the Date of Exercise and
(ii) at the option of the Holder, either reinstate the portion of the Warrant
and equivalent number of Warrant Shares for which such exercise was not honored
or deliver to the Holder the number of shares of Common Stock that would have
been issued had the Company timely complied with its exercise and delivery
obligations hereunder. The Holder shall provide the Company written notice
indicating the amounts payable to the Holder in respect of the Buy-In.


(d) The Company’s obligations to issue and deliver Warrant Shares in accordance
with the terms hereof are absolute and unconditional, irrespective of any action
or inaction by the Holder to enforce the same, any waiver or consent with
respect to any provision hereof, the recovery of any judgment against any Person
or any action to enforce the same, or any setoff, counterclaim, recoupment,
limitation or termination, or any breach or alleged breach by the Holder or any
other Person of any obligation to the Company or any violation or alleged
violation of law by the Holder or any other Person, and irrespective of any
other circumstance which might otherwise limit such obligation of the Company to
the Holder in connection with the issuance of Warrant Shares. Nothing herein
shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing Warrant Shares upon exercise
of the Warrant as required pursuant to the terms hereof.


6. Charges, Taxes and Expenses. Issuance and delivery of Warrant Shares upon
exercise of this Warrant shall be made without charge to the Holder for any
issue or transfer tax, withholding tax, transfer agent fee or other incidental
tax or expense in respect of the issuance of such certificates, all of which
taxes and expenses shall be paid by the Company; provided, however, that the
Company shall not be required to pay any tax which may be payable in respect of
any transfer involved in the registration of any certificates for Warrant Shares
or Warrants in a name other than that of the Holder. The Holder shall be
responsible for all other tax liability that may arise as a result of holding or
transferring this Warrant or receiving Warrant Shares upon exercise hereof.


7. Replacement of Warrant. If this Warrant is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a New Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable indemnity (which shall not include a surety bond), if requested.
Applicants for a New Warrant under such circumstances shall also comply with
such other reasonable regulations and procedures and pay such other reasonable
third-party costs as the Company may prescribe. If a New Warrant is requested as
a result of a mutilation of this Warrant, then the Holder shall deliver such
mutilated Warrant to the Company as a condition precedent to the Company’s
obligation to issue the New Warrant.
 

 
4

--------------------------------------------------------------------------------


8. Reservation of Warrant Shares. The Company covenants that it will at all
times reserve and keep available out of the aggregate of its authorized but
unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Warrant Shares upon exercise of this Warrant as herein
provided, the number of Warrant Shares which are then issuable and deliverable
upon the exercise of this entire Warrant, free from preemptive rights or any
other contingent purchase rights of Persons other than the Holder (taking into
account the adjustments and restrictions of Section 0). The Company covenants
that all Warrant Shares so issuable and deliverable shall, upon issuance and the
payment of the applicable Exercise Price in accordance with the terms hereof, be
duly and validly authorized, issued and fully paid and nonassessable.
 
9. Certain Adjustments. The Exercise Price and number of Warrant Shares issuable
upon exercise of this Warrant are subject to adjustment from time to time as set
forth in this Section 9.


(a) Stock Dividends and Splits. If the Company, at any time while this Warrant
is outstanding, (i) pays a stock dividend on its Common Stock or otherwise makes
a distribution on any class of capital stock that is payable in shares of Common
Stock, (ii) subdivides outstanding shares of Common Stock into a larger number
of shares, or (iii) combines outstanding shares of Common Stock into a smaller
number of shares, then, in each such case, the Exercise Price shall be adjusted
by multiplying the Exercise Price in effect immediately prior to such event by a
fraction of which the numerator shall be the number of shares of Common Stock
outstanding immediately before such event and of which the denominator shall be
the number of shares of Common Stock outstanding immediately after such event
and the product so obtained shall thereafter be the Exercise Price then in
effect. Any adjustment made pursuant to clause (i) of this paragraph shall
become effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution, and any
adjustment pursuant to clause (ii) or (iii) of this paragraph shall become
effective immediately after the effective date of such subdivision or
combination.
 
(b) Fundamental Transactions. If, at any time while this Warrant is outstanding
there is a Fundamental Transaction, then the Holder shall have the right
thereafter to receive, upon exercise of this Warrant, the same amount and kind
of securities, cash or property as it would have been entitled to receive upon
the occurrence of such Fundamental Transaction if it had been, immediately prior
to such Fundamental Transaction, the holder of the number of Warrant Shares then
issuable upon exercise in full of this Warrant (the “Alternate Consideration”).
For purposes of any such exercise, the determination of the Exercise Price shall
be appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Fundamental Transaction, and the Company shall apportion the
Exercise Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration. If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any exercise of this Warrant following such Fundamental
Transaction. In the event of a Fundamental Change, the Company or the successor
or purchasing Person, as the case may be, shall execute with the Holder a
written agreement providing that:




5

--------------------------------------------------------------------------------


(x)  this Warrant shall thereafter entitle the Holder to purchase the Alternate
Consideration in accordance with this section 9(b),


(y) in the case of any such successor or purchasing Person, upon such
consolidation, merger, statutory exchange, combination, sale or conveyance such
successor or purchasing Person shall be jointly and severally liable with the
Company for the performance of all of the Company's obligations under this
Warrant, the Securities Purchase Agreement and the Registration Rights
Agreement, and


(z) if registration or qualification is required under the Exchange Act or
applicable state law for the public resale by the Holder of shares of stock and
other securities so issuable upon exercise of this Warrant, such registration or
qualification shall be completed prior to such reclassification, change,
consolidation, merger, statutory exchange, combination or sale.


If, in the case of any Fundamental Change, the Alternate Consideration includes
shares of stock, other securities, other property or assets of a Person other
than the Company or any such successor or purchasing Person, as the case may be,
in such Fundamental Change, then such written agreement shall also be executed
by such other Person and shall contain such additional provisions to protect the
interests of the Holder as the Board of Directors of the Company shall
reasonably consider necessary by reason of the foregoing. At the Holder’s option
and request, any successor to the Company or surviving entity in such
Fundamental Transaction shall, either (i) issue to the Holder a new warrant
substantially in the form of this Warrant and consistent with the foregoing
provisions and evidencing the Holder’s right to purchase the Alternate
Consideration for the aggregate Exercise Price upon exercise thereof, or (ii)
purchase the Warrant from the Holder for a purchase price, payable in cash
within five Trading Days after such request (or, if later, on the effective date
of the Fundamental Transaction), equal to the Black Scholes value of the
remaining unexercised portion of this Warrant on the date of such request. The
terms of any agreement pursuant to which a Fundamental Transaction is effected
shall include terms requiring any such successor or surviving entity to comply
with the provisions of this paragraph (b) and insuring that the Warrant (or any
such replacement security) will be similarly adjusted upon any subsequent
transaction analogous to a Fundamental Transaction.


(c) Number of Warrant Shares. Simultaneously with any adjustment to the Exercise
Price pursuant to this Section 9, the number of Warrant Shares that may be
purchased upon exercise of this Warrant shall be increased or decreased
proportionately, so that after such adjustment the aggregate Exercise Price
payable hereunder for the adjusted number of Warrant Shares shall be the same as
the aggregate Exercise Price in effect immediately prior to such adjustment.
 

 
6

--------------------------------------------------------------------------------


(d) Calculations. All calculations under this Section 0 shall be made to the
nearest cent or the nearest 1/100th of a share, as applicable. The number of
shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Company, and the disposition of any
such shares shall be considered an issue or sale of Common Stock.


(e) Notice of Adjustments. Upon the occurrence of each adjustment pursuant to
this Section 9, the Company at its expense will promptly compute such adjustment
in accordance with the terms of this Warrant and prepare a certificate setting
forth such adjustment, including a statement of the adjusted Exercise Price and
adjusted number or type of Warrant Shares or other securities issuable upon
exercise of this Warrant (as applicable), describing the transactions giving
rise to such adjustments and showing in detail the facts upon which such
adjustment is based. Upon written request, the Company will promptly deliver a
copy of each such certificate to the Holder and to the Company’s Transfer Agent.


(f) Notice of Corporate Events. If the Company (i) declares a dividend or any
other distribution of cash, securities or other property in respect of its
Common Stock, including without limitation any granting of rights or warrants to
subscribe for or purchase any capital stock of the Company or any subsidiary,
(ii) authorizes or approves, enters into any agreement contemplating or solicits
stockholder approval for any Fundamental Transaction or (iii) authorizes the
voluntary dissolution, liquidation or winding up of the affairs of the Company,
then the Company shall deliver to the Holder a notice describing the material
terms and conditions of such transaction (but only to the extent such disclosure
would not result in the dissemination of material, non-public information to the
Holder) at least 10 calendar days prior to the applicable record or effective
date on which a Person would need to hold Common Stock in order to participate
in or vote with respect to such transaction, and the Company will take all steps
reasonably necessary in order to insure that the Holder is given the practical
opportunity to exercise this Warrant prior to such time so as to participate in
or vote with respect to such transaction; provided, however, that the failure to
deliver such notice or any defect therein shall not affect the validity of the
corporate action required to be described in such notice.
 
10. Payment of Exercise Price. The Holder may pay the Exercise Price in one of
the following manners:
 
(a) Cash Exercise. The Holder may deliver immediately available funds; or
 
(b) Cashless Exercise. If an Exercise Notice is delivered at a time when (i) a
registration statement covering the issuance and sale of all of the Warrant
Shares issuable under this Warrant (without giving effect to any restrictions on
such exercise contained herein) is not effective and available for such issuance
and sale and (ii) the Fair Market Value (as defined below) is greater than the
Exercise Price, then the Holder may notify the Company in an Exercise Notice of
its election to utilize cashless exercise, in which event the Company shall
issue to the Holder the number of Warrant Shares determined as follows:
 

 
7

--------------------------------------------------------------------------------


 
X = Y [(A - B)/A]


where:


X = the number of Warrant Shares to be issued to the Holder.


Y = the number of Warrant Shares with respect to which this Warrant is being
exercised.


A = the Fair Market Value


B = the Exercise Price.


“Fair Market Value” shall equal the average of the closing prices for the
Trading Day immediately prior to (but not including) the Exercise Date. For
purposes of Rule 144 promulgated under the Securities Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a cashless
exercise transaction shall be deemed to have been acquired by the Holder, and
the holding period for the Warrant Shares shall be deemed to have commenced, on
the date this Warrant was originally issued.
 
11. Limitations on Exercise. Notwithstanding anything to the contrary contained
herein, the number of Warrant Shares that may be acquired by the Holder upon any
exercise of this Warrant (or otherwise in respect hereof) shall be limited to
the extent necessary to insure that, following such exercise (or other
issuance), the total number of shares of Common Stock then beneficially owned by
such Holder and its affiliates and any other Persons whose beneficial ownership
of Common Stock would be aggregated with the Holder’s for purposes of Section
13(d) of the Exchange Act of 1934, as amended (the “Exchange Act”), does not
exceed 4.99% of the total number of issued and outstanding shares of Common
Stock (including for such purpose the shares of Common Stock issuable upon such
exercise). For such purposes, beneficial ownership shall be determined in
accordance with Section 13(d) of the Exchange Act and the rules and regulations
promulgated thereunder. This provision shall not restrict the number of shares
of Common Stock which a Holder may receive or beneficially own in order to
determine the amount of securities or other consideration that such Holder may
receive in the event of a Fundamental Transaction as contemplated in Section 9
of this Warrant.


12. No Fractional Shares. No fractional shares of Warrant Shares will be issued
in connection with any exercise of this Warrant. In lieu of any fractional
shares which would, otherwise be issuable, the Company shall pay cash equal to
the product of such fraction multiplied by the closing price of one Warrant
Share as reported by the applicable Trading Market on the date of exercise.
 

 
8

--------------------------------------------------------------------------------


13. Notices. Any and all notices or other communications or deliveries hereunder
(including, without limitation, any Exercise Notice) shall be in writing and
shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this section prior to 6:30 p.m. (New York City
time) on a Trading Day, (b) the next Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number specified in this section on a day that is not a Trading Day or later
than 6:30 p.m. (New York City time) on any Trading Day, (c) the Trading Day
following the date of mailing, if sent by nationally recognized overnight
courier service, (d) the fifth day after such notice is deposited in the U.S.
mail, certified, return receipt requested and postage prepaid, or (e) upon
actual receipt by the party to whom such notice is required to be given. The
addresses for such communications shall be: (i) if to the Company, to 2070 Route
52, Hopewell Junction, NY 12533, Attn: Chief Executive Officer, or to facsimile
no.: (425) 749-3601 (or such other address as the Company shall indicate in
writing in accordance with this section), or (ii) if to the Holder, to the
address set forth in the Purchase Agreement (or the address or facsimile number
appearing on the Warrant Register or such other address or facsimile number as
the Holder may provide to the Company in accordance with this section).


14. Warrant Agent. The Company shall serve as warrant agent under this Warrant.
Upon 10 calendar days’ notice to the Holder, the Company may appoint a new
warrant agent. Any corporation into which the Company or any new warrant agent
may be merged or any corporation resulting from any consolidation to which the
Company or any new warrant agent shall be a party or any corporation to which
the Company or any new warrant agent transfers substantially all of its
corporate trust or shareholders services business shall be a successor warrant
agent under this Warrant without any further act. Any such successor warrant
agent shall promptly cause notice of its succession as warrant agent to be
mailed (by first class mail, postage prepaid) to the Holder at the Holder’s last
address as shown on the Warrant Register.


15. Compliance with Securities Laws. The Holder of this Warrant, by acceptance
hereof, acknowledges and agrees as follows:


(a) The Warrant and the Warrant Shares to be issued upon exercise hereof are
being acquired solely for the Holder’s own account and not as a nominee for any
other party, and that the Holder will not offer, sell, or otherwise dispose of
this Warrant or Warrant Shares to be issued upon exercise hereof or conversion
thereof except under circumstances that will not result in a violation of the
Securities Act or any state securities laws. Upon exercise of this Warrant, the
Holder shall, if reasonably requested by the Company, confirm in writing, in a
form reasonably satisfactory to the Company, that the shares of Warrant Shares
so purchased are being acquired solely for the Holder’s own account and not as a
nominee for any other party, and not with a view toward distribution or resale
unless there is then an effective registration statement permitting the resale
of the Warrant Shares by the Holder.


(b) Holder is familiar with the definition of “accredited investor” in Rule 501
of Regulation D promulgated under the Securities Act and certifies that Holder
is an accredited investor as defined in such rule.


(c) Holder understands that neither this Warrant nor the Warrant Shares have
been registered under the Securities Act, and therefore they may not be sold,
assigned or transferred unless (i) a registration statement under the Securities
Act is in effect with respect thereto or (ii) an exemption from registration is
found to be available to the satisfaction of the Company.
 

 
9

--------------------------------------------------------------------------------


 
(d) Subject the provisions of the Purchase Agreement, Holder acknowledges and
agrees that the stock certificates evidencing the Warrant Shares shall bear a
restrictive legend, substantially in the following form (in addition to such
other restrictive legends as are required or deemed advisable under the
provisions of this Warrant, any applicable law or regulation or any other
agreement to which Holder is a party):


“THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT.”


16. Miscellaneous.


(a) This Warrant shall be binding on and inure to the benefit of the parties
hereto and their respective successors and assigns. Subject to the preceding
sentence, nothing in this Warrant shall be construed to give to any Person other
than the Company and the Holder any legal or equitable right, remedy or cause of
action under this Warrant. This Warrant may be amended only in writing signed by
the Company and the Holder and their successors and assigns.


(b) All questions concerning the construction, validity, enforcement and
interpretation of this Warrant shall be governed by and construed and enforced
in accordance with the internal laws of the State of New York (except for
matters governed by corporate law in the State of Delaware), without regard to
the principles of conflicts of law thereof. Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of this
Warrant and the transactions herein contemplated (“Proceedings”) (whether
brought against a party hereto or its respective affiliates, employees or
agents) shall be commenced exclusively in the New York Courts. Each party hereto
hereby irrevocably submits to the exclusive jurisdiction of the New York Courts
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any Proceeding, any claim that it is not
personally subject to the jurisdiction of any New York Court, or that such
Proceeding has been commenced in an improper or inconvenient forum. Each party
hereto hereby irrevocably waives personal service of process and consents to
process being served in any such Proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Warrant and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any manner permitted by law. Each party hereto
hereby irrevocably waives, to the fullest extent permitted by applicable law,
any and all right to trial by jury in any legal proceeding arising out of or
relating to this Warrant or the transactions contemplated hereby. If either
party shall commence a Proceeding to enforce any provisions of this Warrant,
then the prevailing party in such Proceeding shall be reimbursed by the other
party for its attorney’s fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such Proceeding.
 

 
10

--------------------------------------------------------------------------------


(c) The headings herein are for convenience only, do not constitute a part of
this Warrant and shall not be deemed to limit or affect any of the provisions
hereof.


(d) In case any one or more of the provisions of this Warrant shall be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.


(e) Prior to exercise of this Warrant, the Holder hereof shall not, by reason of
being a Holder, be entitled to any rights of a stockholder with respect to the
Warrant Shares.


[SIGNATURE PAGE FOLLOWS]


 
11

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.
 






 
      EMAGIN CORPORATION  
   
   
  By:   /s/  John Atherly  

--------------------------------------------------------------------------------

Name: John Atherly   Title: Chief Financial Officer  




 
12

--------------------------------------------------------------------------------








EMAGIN CORPORATION
WARRANT DATED OCTOBER 20, 2005


EXERCISE NOTICE




The undersigned Holder hereby irrevocably elects to purchase _____________
shares of Common Stock of eMagin Corporation (the “Company”) pursuant to the
above referenced Warrant. Capitalized terms used herein and not otherwise
defined have the respective meanings set forth in the Warrant.


(1) The undersigned Holder hereby exercises its right to purchase
_________________ Warrant Shares pursuant to the Warrant.


(2) The Holder intends that payment of the Exercise Price shall be made as
(check one):



 
[ ]
Cash Exercise. The undersigned has paid or delivered to the Company $__________,
the aggregate Exercise Price for ___________ shares of the Company’s Common
Stock purchased herewith, in full in cash or by certified or official bank check
or wire transfer.




 
[ ]
Cashless Exercise. In exchange for the issuance of _______ shares of the
Company’s Common Stock, the undersigned hereby agrees to surrender the right to
purchase _______ shares of Common Stock pursuant to the cashless exercise
provisions set forth in Section 00 the Warrant.



(3) Please deliver to the undersigned Holder _______________ Warrant Shares in
accordance with the terms of the Warrant.


(5) By its delivery of this Exercise Notice, the undersigned represents and
warrants to the Company that in giving effect to the exercise evidenced hereby
the Holder will not beneficially own in excess of the number of shares of Common
Stock (determined in accordance with Section 13(d) of the Securities Exchange
Act of 1934, as amended) permitted to be owned under Section 0 of this Warrant
to which this notice relates.




Dated: ,
 
Name of Holder:________________________________________     
   
(Print)
         
Signature:_____________________________________________      
   
(Signature must conform in all respects to name of holder
            as specified on the face of the Warrant)
         
Print Name:____________________________________________      
         
Title: _____________________________________________________       




13

--------------------------------------------------------------------------------



EMAGIN CORPORATION
WARRANT DATED OCTOBER 20, 2005
WARRANT no. ___




WARRANT SHARES EXERCISE LOG
 
 
 
Date
Number of Warrant Shares Available to be Exercised
Number of Warrant Shares Exercised
Number of Warrant Shares Remaining to be Exercised
                                       





[continue as necessary]


EMAGIN CORPORATION
 
14

--------------------------------------------------------------------------------


 
WARRANT ORIGINALLY ISSUED OCTOBER 20, 2005
WARRANT NO. ___




FORM OF ASSIGNMENT




[To be completed and signed only upon transfer of Warrant]


FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto the
transferee indicated below the right represented by the above-captioned Warrant
to purchase ____________ shares of Common Stock of eMagin Corporation (the
“Company”) to which such Warrant relates and appoints _____________________
attorney to transfer said right on the books of the Company with full power of
substitution in the premises.


Dated: _______________, ____
 

  Holder: _______________________________________________________________   
(Print Name) 
     
Signature: _____________________________________________________________
 
(Signature must conform in all respects to name of holder as specified on the
face of the Warrant. Indicate title if signing on behalf of an entity.)
     
Transferee Information: 
      Name: ________________________________________________________________  
Address: ______________________________________________________________
  _____________________________________________________________    Fax
No.: _______________________________________________________    

 
 

 